Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 1 of 21 PageID #: 2355




                     EXHIBIT D
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 2 of 21 PageID #: 2356
                                                                                              IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                                             US008101427B2


 c12)   United States Patent                                                                            (IO)   Patent No.:     US 8,101,427 B2
        Clarke et al.                                                                                   (45)   Date of Patent:     *Jan. 24, 2012

 (54)    METHODS FOR DETECTING VITAMIN D                                                                 6,204,500     Bl       3/2001       Whitehouse et al.
         METABOLITES BY MASS SPECTROMETRY                                                                6,268,144     Bl       7/2001       Koster
                                                                                                         6,787,660     Bl       9/2004       Armbruster et al.
                                                                                                         6,977,143     Bl      12/2005       Caulfield et al.
 (75)    Inventors: Nigel Clarke, Oceanside, CA (US);                                                    7,087,395     Bl       8/2006       Garrity et al.
                    Brett Holmquist, Mission Viejo, CA                                                   7,321,116     B2       1/2008       Picard et al.
                    (US); Kwang-Ja Lee, Irvine, CA (US);                                                 7,348,137     B2       3/2008       Caulfield et al.
                                                                                                         7,473,560     B2       1/2009       Soldin
                    Richard E. Reitz, San Clemente, CA
                                                                                                         7,618,827     B2      11/2009       Steven
                    (US)                                                                                 7,745,226     B2       6/2010       Clarke et al.
                                                                                                     2003/0171605      Al       9/2003       Reddy et al.
 (73)    Assignee: Quest Diagnostics Investments                                                     2004/0235193      Al      11/2004       Soldin
                   Incorporated, Wilmington, DE (US)                                                 2006/0054807      Al       3/2006       Picard et al.
                                                                                                     2006/0094125      Al       5/2006       Singh et al.
                                                                                                     2006/0228808      Al      10/2006       Clarke et al.
 ( *)    Notice:        Subject to any disclaimer, the term ofthis                                   2006/0228809      Al      10/2006       Clarke et al.
                        patent is extended or adjusted under 35
                                                                                                                                      (Continued)
                        U.S.C. 154(b) by O days.
                        This patent is subject to a terminal dis-                                                 FOREIGN PATENT DOCUMENTS
                        claimer.                                                                   WO             W0-95/33279                 12/1995
                                                                                                                                      (Continued)
 (21)    Appl. No.: 13/115,916
                                                                                                                         OTHER PUBLICATIONS
 (22)    Filed:         May 25, 2011
                                                                                                   Armas et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in
 (65)                          Prior Publication Data                                              Humans, J. Clin. Endocrinol. Metab. 89:5387-5391 (2004).

         US 2011/0220785 Al                            Sep. 15, 2011                                                                  (Continued)

 (51)    Int. Cl.                                                                                  Primary Examiner - Jill Warden
         GOIN 24/00                     (2006.01)                                                  Assistant Examiner - Monique Cole
 (52)    U.S. Cl. ........................................ 436/173; 436/131                        (74) Attorney, Agent, or Firm - Foley & Lardner LLP
 (58)    Field of Classification Search .................. 436/173,
                                                                    436/131                        (57)                           ABSTRACT
         See application file for complete search history.                                         Provided are methods of detecting the presence or amount of
                                                                                                   a vitamin D metabolite in a sample using mass spectrometry.
 (56)                          References Cited                                                    The methods generally comprise ionizing a vitamin D
                                                                                                   metabolite in a sample and detecting the amount of the ion to
                    U.S. PATENT DOCUMENTS
                                                                                                   determine the presence or amount of the vitamin D metabolite
        5,772,874   A           6/ 1998         Quinn et al.                                       in the sample. Also provided are methods to detect the pres-
        5,795,469   A           8/ 1998         Quinn et al.
        5,919,368   A           7I 1999         Quinn et al.                                       ence or amount of two or more vitamin D metabolites in a
        5,968,367   A          10/ 1999         Quinn et al.                                       single assay.
        6,107,623   A           8/2000          Bateman et al.
        6,124,137   A           9/2000          Hutchens et al.                                                        23 Claims, 4 Drawing Sheets



                                                                Linearity of Two Pools and Three Samples
                                                                                          250HD2
                                                                                                                                +High QC
                               180 -,-, ............................. .                                                         ,\'!Med QC
                                                                                                                                     Patient Sample #1
                               160     +i+----"---+H@F:·:·:--·:';-,,:{®iilfaiii+;,",: ...:,,~~e"\1%?8
                                                                                                                                     Patient Sample #2
                        - 140
                        ...J                                                                                                    ::i: Patient Sample #3
                        E 120
                        ! 100 ~:@@>,,i,---..,-:,;,,AAMNJ@,ii
                        l::      80 fAB\~~=,~S~
                                                                                                                                 •      R2 = 0.997
                        :c
                        ..,0     60     i~~"~~i~'""·'""'"'"~""''~
                                                                                                                                        R2 = 0.997
                        N        40 -hf~~f¢ffc++'·
                                 20                                                                                                     R2 = 0.993
                                                                                                                                 ir     R2 = 0.972
                                                                          <- Increasing 2-fold Dilutions
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 3 of 21 PageID #: 2357


                                                             US 8,101,427 B2
                                                                      Page 2


                  U.S. PATENT DOCUMENTS                                    International Search Report and Written Opinion dated Jan. 27, 2011
  2007/0139956 Al          6/2007 Sugimoto et al.                          in application PCT/US2010/057627.
  2008/0241955 Al         10/2008 Purkayastha et al.                       International Search Report and Written Opinion dated Feb. 7, 2011
  2009/0137056 Al          5/2009 Holmquist et al.                         in application PCT/US2010/059765.
                                                                           International Search Report and Written Opinion dated Feb. 8, 2011
              FOREIGN PATENT DOCUMENTS                                     in application PCT/US2010/059746.
 WO         W0-96/18618               6/1996                               International Search Report dated Feb. 24, 2009 in application PCT/
 WO       W0-2007 /039193             4/2007                               US2008/084709.
 WO       W0-2007 /139956            12/2007                               International Search Report dated Jan. 14, 2011 in PCT/US2010/
 WO       W0-2008/097246              8/2008                               056886.
                                                                           International Search Report dated Jan. 4, 2007 in application PCT/
                    OTHER PUBLICATIONS                                     US2006/012539.
                                                                           International Search Report dated Feb. 11, 2011 in application PCT/
 Aronov et al, Metabolic profiling of major vitamin D metabolites
                                                                           US2010/059771.
 using Diels-Alder derivatization and ultra-performance liquid chro-       Interview Sununary dated Jan. 28, 2009 in U.S. Appl. No.
 matography-tandem mass spectrometry, Anal Bioanal Chem, 2008,             11/101,166.
 391:1917-1930.                                                            Jemal, High-throughput quantitative bioanalysis by LC/MS/MS,
 Ascalone et al, Stereospecific determination of amisulpride, a new        Biomedical Chromatography, 14:422-429, 2000.
 benzamide derivative, in human plasma and urine by automated              Jones et al, Biological activity of I,25-Dihydroxyvitamin D2 in the
 solid-phase extraction and liquid chromatography on a chiral col-         Chick, Biochemistry, 15(3): 713-716, 1976.
 urnn. application to pharmacokinetics, Journal of Chromatography          Jones et al, Current understanding of the molecular actions of Vita-
 B., 676:95-105, 1996.                                                     min D, Physiological Reviews, 78(4): 1193-1231, 1998.
 Bartolucci, et al., Liquid chromatography tandem mass spectromet-         Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in
 ric quantitation of sulfamethazine and its metabolites: direct analysis   Modern Chromatographic Analysis ofVitamins, Third Edition, 2002,
 of swine urine by triple quadrupole and by ion trap mass spectrom-        79 pgs.
                                                                           Kamao et al, C-3 Epimerization of Vitamin D3 metabolites and
 etry, Rapid Commun. Mass Spectrom, 14:967-73 (2000).
                                                                           further metabolism ofC-3 epimers, The Journal of Biological Chem-
 Busch, A Glossary for Mass Spectrometry, Mass Spectrometry,
                                                                           istry, 279 (16):15897-15907, (2004).
 17(65):526-534, 2002.                                                     Kissmeyer et al, Sensitive analysis of la,25-dihydroxyvitamin D3 in
 Capote et al, Identification and determination of fat-soluble vitamins    biological fluids by liquid chromatography-tandem mass spectrom-
 and metabolites in human serum by liquid chromatography/triple            etry, J Chromatogr A., 935(1-2):93-103 (2001).
 quadrupole mass spectrometry with multiple reaction monitoring,           Kobayashi et al, Tandem immunoaffinity chromatography for plasma
 Rapid Commun. Mass. Spectrom., 21:1745-1754, 2007.                        1a,25-dihydroxyvitamin D3 utilizing two antibodies having different
 Coldwell      et    al,   Mass     Fragmentographic       Assay     for   specificities: A novel and powerful pretreatment tool for la,25-
 25-Hydroxyvitamin Din Plasma Without Derivatization: Enhanced             dihydroxyvitamin D3 radioreceptor assays, I.Steroid Biochem.
 Sensitivity for Metabolites ofVitamins D2 and D3 After Pre-column         Molec. Biol., 54(5/6): 217-226, 1995.
 Dehydration, Journal of Mass Spectrometry, 30:348-356, (1995).            Kobayashi, et al, Production of a group-specific antibody to 1
 Coldwell et al, Stable isotope-labeled vitamin D, metabolites and         alpha,25-dihydroxyvitamin D and its derivatives having the 1 alpha,3
 chemical analogs: synthesis and use in mass spectrometric studies,        beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-
 Steroids, 55: 418-432, 1990.                                              11.
 Coldwell et al., Measurement of Vitamins D2 and D3 and Seven              Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-
 Major Metabolites in a Single Sample of Human Plasma Using Gas            Tandem Mass Spectrometry Assay for Simultaneous Measurement
 Chromatography/Mass Spectrometry, Biomedical and Environmen-              of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical
 tal Mass Spectrometry, 16:81-85 (1988).                                   Chemistry, 51:9 1683-1690, (2005).
 Extended Search Report dated Feb. 2, 2009 in EP application               Merchant et al, Recent advancements in surface-enhanced laser
 06749272.                                                                 desorption/ionization-time        of      flight-mass    spectrometry,
 Extended Search Report dated Dec. 22, 2010 in EP application              Electrophoresis 21: 1164-1177 (2000).
 08853843.                                                                 Miller et al, Genetic causes of rickets, Current Opinions in Pediatrics,
 Guo et al, Steroid profiles using liquid chromatography-Tandem            11:333-339, 1999.
 mass spectrometry with atmospheric pressure photoionization               Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin
 source, Arch Pathol Lab Med., 128: 469-475, 2004.                         D Receptor Affinity of Analogs of 1,25-Dihydroxycholecalciferol,
 Higashi et al, Characterization of new conjugated metabolites in bile     Chirality, 11:249-255, (1999).
 of rats       administered     24,25-dihydroxyvitamin       D3     and    Office Action dated Sep. 29, 2009 for EP Application No. 06749272.
 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000).                      8.
 Higashi et al, Characterization of urinary metabolites of vitamin D3      Polson et al, Optimization of protein precipitation based upon effec-
 in man under physiological conditions using liquid chromatography-        tiveness of protein removal and ionization effect in liquid chroma-
 tandem mass spectrometry, J Pharm Biomed Anal. 29(5):947-55               tography-tandem mass spectrometry, Journal of Chromatography B.
 (2002).                                                                   785:263-275 (2003).
 Higashi et al, Liquid chromatography-tandem mass spectrometric            Robb et al, Atmospheric Pressure Photoionization: An Ionization
 method for the determination of salivary 25-hydroxyvitamin D3: a          Method for Liquid Chromatography-Mass Spectrometry, Anal.
 noninvasive tool for the assessment of vitamin D status, Anal.            Chem., 72(15): 3653-3659 (2000).
 Bioanal Chem, 2008, 391:229-238.                                          Salm et al, The Quantification of Sirolimus by High-Performance
 Higashi et al, Simultaneous Determination of 25-Hydroxyvitamin            Liquid Chromatography-Tandem Mass Spectrometry and
 D2 and 25-Hydroxyvitamin D3 in Human Plasma by Liquid Chro-               Microparticle Enzyme Immunoassay in Renal Transplant Recipients,
 matography-Tandem Mass Spectrometry Employing Derivatization              Clin. Therapeutics 22 Sup!. B:B71-B85 (2000).
 with a Cookson-Type Reagent, Biol Pharm Bull., 24(7):738-43,              Singh et al, C-3 epimers can account for a significant proportion of
 (2001).                                                                   total circulating 25-hydroxyvitamin Din infants, complicating accu-
 International Preliminary Report on Patentability dated Oct. 9, 2007      rate measurement and interpretation of vitamin D status, The Journal
 in application PCT/US2006/012539.                                         of Clinical Endocrinology & Metabolism, 91(8): 3055-3061, 2006.
 International Preliminary Report on Patentability dated Jun. 1, 2010      Taylor et al, Simultaneous Quantification of Tacrolimus and
 in application PCT/US2008/084709.                                         Sirolimus in Human Blood, by High-Performance Liquid Chroma-
 International Search Report and Written Opinion dated Jan. 26, 2011       tography-Tandem Mass Spectrometry, Therapeutic Drug Monitor-
 in application PCT/US2010/056461.                                         ing 22:608-12 (2000).
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 4 of 21 PageID #: 2358


                                                           US 8,101,427 B2
                                                                    Page 3


 Tsugawa et al, Determination of 25-hydroxyvitamin D in human            Watson et al, Analysis of Vitamin D and its metabolites using
 plasma using high-performance liquid chromatography-tandem              thermospray liquid chromatography/Mass spectrometry, Biomedical
 mass spectrometry, Anal. Chem., 77:3001-3007, 2005.                     Chromatography, 5:153-160, 1991.
 US Notice of Allowance dated Dec. 15, 2009 in U.S. Appl. No.            Wharton et al, Rickets. The Lancet, 362: 1389-1400, 2003.
                                                                         Wright et al, Proteinchip surface enhanced laser desorption/ioniza-
 11/101,166.
                                                                         tion (SELDI) mass spectrometry: a novel protein biochip technology
 US Notice of Allowance dated Mar. 2, 2011 in U.S. Appl. No.
                                                                         for detection of prostate cancer biomarkers in complex protein mix-
 11/386,215.                                                             tures, Prostate Cancer and Prostatic Diseases, 2:264-76, (1999).
 US Notice of Allowance dated Mar. 3, 2011 in U.S. Appl. No.             Yeung et al, Characterization of the Metabolic Pathway of 1,25-
 11/946,765.                                                             Dihydroxy-16-Ene Vitamin D3 in Rat Kidney By On-Line High
 US Notice of Allowance dated May 20, 2011 in U.S. Appl. No.             Performance Liquid Chromatography-Electrospray Tandem Mass
 12/630,790.                                                             Spectrometry, Biochemical Pharmacology, vol. 49, No. 8, pp. 1099-
 US Notice of Allowance dated Aug. 19, 2009 for U.S. Appl. No.           1110, (1995).
 11/101,166.                                                             Yeung et al, Characterization of vitamin D3 metabolites using con-
 US Office Action dated Apr. 12, 2010 in U.S. Appl. No. 11/386,215.      tinuous-flow fast atom bombardment tandem mass spectrometry and
 US Office Action dated Jan. 6, 2011 in U.S. Appl. No. 12/630,790.       high performance liquid chromatography, Chromatogr, 645(1):115-
 US Office Action dated Oct. 8, 2008 in U.S. Appl. No. 11/101,166.       123 (1993).
 US Office Action dated Oct. 5, 2010 in U.S. Appl. No. 11/386,215.       Yeung, et al, The role of mass spectrometry in vitamin D research,
 US Office Action dated Dec. 17, 2010 in U.S. Appl. No. 11/946,765.      Mass Spec Reviews, (1995), 14(3):179-194.
 US Office Action dated Dec. 17, 2010 in U.S. Appl. No. 12/630,796.      Zimmer et al, Comparison of turbulent-flow chromatography with
 US Office Action dated Jun. 24, 2010 in U.S. Appl. No. 11/946,765.      automated solid-phase extraction in 96-well plates and liquid-liquid
 US Office Action dated Jun. 28, 2010 in U.S. Appl. No. 12/630,790.      extraction used as plasma sample preparation techniques for liquid
 US Office Action dated Jul. 7, 2010 in U.S. Appl. No. 12/630,796.       chromatography-tandem mass spectrometry, J. Chromatogr. A
 Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus      854:23-35 (1999).
 parathyroid hormone relationship suggest a different reason why         US Notice of Allowance dated Jul. 6, 2011 in U.S. Appl. No.
 older adults require more Vitamin D, The Journal of Clinical Endo-      12/630,796.
 crinology & Metabolism, 88(1): 185-191, 2003.                           US Notice of Allowance dated Aug. 4, 2011 in U.S. Appl. No.
 Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentra-        13/115,935.
 tions, and safety, Am J Clin Nutr, 69:842-856, 1999.                    US Office Action dated Jun. 29, 2011 in U.S. Appl. No. 13/115,935.
 Vogeser et al, Candidate reference method for the quantification of     US Office Action dated Jul. 21, 2011 in U.S. Appl. No. 13/165,685.
 circulating 25-Hydroxyvitamin D3 by liquid chromatography-tan-          US Office Action dated Jul. 29, 2011 in U.S. Appl. No. 13/117,997.
 dem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417,            US Notice of Allowance dated Aug. 24, 2011 in U.S. Appl. No.
 (2004).                                                                 13/165,685.
 Vreeken et al, On-line post-column Diels-Alder derivatization for the   Examination Report dated Sep. 20, 2011 for EP Application No. 08
 determination of vitamin D3 and its metabolites by liquid chroma-       853 843.4.
 tography/thermo spray mass spectrometry, Biological Mass Spec-          International Search Report dated Dec. 1, 2011 in application EP
 trometry, 22:621-632, 1993.                                             11184151.6.
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 5 of 21 PageID #: 2359


U.S. Patent                                             Jan.24,2012                  Sheet 1 of 4            US 8,101,427 B2




                                                                                   FIGURE t


                                                        Linearity of Two Pools and Three Samples
                                                                                250HD2
                                                                                                    +High QC

               180    -.,".•··,,·ec.w•·•····•"-'·'•·"·'·'·"·'                                       *-llMedQC
                                                                                                         Patient Sample #1
          160
        _ 140                                                                                       <Patient Sample #2
        ...J                                                                                        ll: Patient Sample #3
         E  120 t"l ,t;;hMfa#fubiftff§:h:tt?:fff:\tfifftsfaF:f'dA? '";xx;;t,;;;;,:;;;;_«i:?\M
        0)
        .:, 100
        S    80 +\'.44.;(C;,i.::.,~;.+.+,44;0;;;:@WWttUt
        :c                                                                                          •      R2 = 0.997
        O       60
        :!l     40 +'"if.<,,,c,+++;;;;:,,,,
                                                                                                    ru     R2 = 0.997
                20    +HH,"'!((;                                                                           R2 = 0.993
                  0                                                                                 iK     R2=0.972
                                                                <- Increasing 2-fold Dilutions
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 6 of 21 PageID #: 2360


 U.S. Patent           Jan.24,2012           Sheet 2 of 4            US 8,101,427 B2




                                           FlGURE 2


                      Linearity of Two Pools and Three Samples
                                       250HD3
                                                            +High QC
                120                                         ~   Med QC
                                                                Patient Sample #4
                100                                         < Patient Sample #5
         :::;                                               JIC Patient Sample #6
         -EC1   80
         C:

         M
         0
                60                                           •     R2 = 0993
         :c                                                  ~     R2 = 0.999
         0
         U')
                40
         ('I
                                                                   R2 = 0.998
                20
                                                             ).'   R2   = 0.975

                         <- Increasing 2-fold Dilutions
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 7 of 21 PageID #: 2361


 U.S. Patent               Jan.24,2012           Sheet 3 of 4               US 8,101,427 B2




                                         FIGURE 3


                           Linearity of High Dose 250HD Standards

                 600


                 500

          :J'
           E 400
          t7>
          s                                                                 .t.250HD2
          0
          ::t:   300                                                        m250HD3
          0
          It)
          N
          "iii
           ::s
          ti 200
          ct


                 100


                   0
                       0   100     200     300        400       500   600
                                  Expected 250HD (ng/ml)
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 8 of 21 PageID #: 2362


 U.S. Patent             Jan.24,2012            Sheet 4 of 4           US 8,101,427 B2




                                         FIGURE4



                            25-Hydroxyvitamin D Correlation
                                      (n = 1,057)               y = 0.9684x
                                                                 2
                                                                R = 0.5082



          -c
          :c 120
          0
          It)
          N
          ..J
          .§    90
          Cl
          C:




                     0       30            60             90     120          150
                                       LC-MS/MS (ng/ml 250HD)
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 9 of 21 PageID #: 2363


                                                        US 8,101,427 B2
                                 1                                                                       2
      METHODS FOR DETECTING VITAMIN D                                      suspected of vitamin D intoxication, elevated levels of
     METABOLITES BY MASS SPECTROMETRY                                      250HD distinguishes this disorder from other disorders that
                                                                           cause hypercalcemia.
       CROSS REFERENCE TO RELATED PATENT                                      Measurement of 1,25(0H) 2 D is also used in clinical set-
                 APPLICATIONS                                         5    tings, however, this metabolite has a more limited diagnostic
                                                                           usefulness than 250HD. Factors that contribute to limitations
    This application claims priority under 35 U.S.C. §120 to               of the diagnostic values of 1,25(0H)2 D as an index of vitamin
 U.S. application Ser. No. 11/101,166 (now U.S. Pat. No.                   D status include the precision of the endogenous regulation of
 7,745,226), filedApr. 6, 2005, and to U.S. application Ser. No.           renal production of the metabolite and its short half-life in
 11/386,215, filed Mar. 21, 2006, incorporated herein by ref-         10   circulation. However, certain disease states such as kidney
 erence in their entirety.                                                 failure can be diagnosed by reduced levels of circulating
                                                                           1,25(0H)2 D and elevated levels of 1,25(0H)P may be
                 FIELD OF THE INVENTION                                    indicative of excess parathyroid hormone or may be indica-
                                                                           tive of certain diseases such as sarcoidosis or certain types of
                                                                      15
    The invention relates to the detection of vitamin D metabo-            lymphoma.
                                                                              Detection of vitamin D metabolites has been accomplished
 lites. In a particular aspect, the invention relates to methods
                                                                           by radioimmunoassay with antibodies co-specific for 25-hy-
 for detecting vitamin D metabolites by mass spectrometry.
                                                                           droxyvitamin D 3 and 25-hydroxyvitamin D 2 . Because the
                                                                           current immunologically-based assays do not separately
           BACKGROUND OF THE INVENTION
                                                                      20   resolve 25-hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 ,
                                                                           the source of a deficiency in vitamin D nutrition camiot be
    Vitamin D is an essential nutrient with important physi-               determined without resorting to other tests. More recently,
 ological roles in the positive regulation of calcium (Ca2 +)              reports have been published that disclose methods for detect-
 homeostasis. Vitamin D can be made de nova in the skin by                 ing specific vitamin D metabolites using mass spectrometry.
 exposure to sunlight or it can be absorbed from the diet. There      25   For example Yeung B, eta!., J Chromatogr. 1993, 645(1):115-
 are two forms of vitamin D; vitamin D 2 (ergocalciferol) and              23; Higashi T, et al., Steroids. 2000, 65(5):281-94; Higashi T,
 vitamin D 3 ( cholecalciferol). Vitamin D 3 is the form synthe-           et al., Biol Phann Bull. 2001, 24(7):738-43; and Higashi T, et
 sized de nova by animals. It is also a common supplement                  al., JPharmBiomedAnal. 2002, 29(5):947-55 disclose meth-
 added to milk products and certain food products produced in              ods for detecting various vitamin D metabolites using liquid
 the United States. Both dietary and intrinsically synthesized        30   chromatography and mass spectrometry. These methods
 vitamin D 3 must undergo metabolic activation to generate                 require that the metabolites be derivatized prior to detection
 bioactive metabolites. In humans, the initial step of vitamin             by mass-spectrometry. Methods to detect underivatized 1,25
 D 3 activation occurs primarily in the liver and involves                 (OH) 2 D 3 by liquid chromatography/mass-spectrometry are
 hydroxylation to form the intermediate metabolite 25-hy-                  disclosed in Kissmeyer and Sonne, J Chromatogr A. 2001,
 droxyvitamin D 3 (25-hydroxycholecalciferol; calcifediol;            35   935(1-2):93-103.
 250HD 3 ). Calcifediol is the major form of vitamin D 3 in the
                                                                                       SUMMARY OF THE INVENTION
 circulation. Circulating 250HD 3 is then converted by the
 kidney to 1,25-dihydroxyvitamin D 3 (calcitriol; 1,25(0H) 2
                                                                              The present invention provides methods for detecting the
 D 3 ), which is generally believed to be the metabolite of vita-
                                                                      40   presence or amount of a vitamin D metabolite in a sample by
 min D 3 with the highest biological activity.                             mass spectrometry, including tandem mass spectrometry.
    Vitamin D 2 is derived from fungal and plant sources. Many             Preferably, the methods of the invention do not include
 over-the-counter dietary supplements contain ergocalciferol               derivatizing the vitamin D metabolites prior to the mass spec-
 (vitamin D 2 ) rather than cholecalciferol (vitamin D 3 ). Dris-          trometry analysis.
 dol, the only high-potency prescription form of vitamin D            45      In one aspect, the invention provides a method for deter-
 available in the United States, is formulated with ergocalcif-            mining the presence or amount of a vitamin D metabolite in a
 erol. Vitamin D 2 undergoes a similar pathway of metabolic                sample. The method may include: (a) ionizing the vitamin D
 activation in humans as vitamin D 3 , forming the metabolites             metabolite, if present in the sample; and (b) detecting the
 25-hydroxyvitamin D 2 (250HD 2 ) and 1,25-dihydroxyvita-                  presence or amount of the ion by mass spectrometry and
 min D 3 (1,25(0H) 2 D 2 ). Vitamin D 2 and vitamin D 3 have long     50   relating presence or amount of the detected ion to the pres-
 been assumed to be biologically equivalent in humans, how-                ence or amount of the vitamin D metabolite in the sample. In
 ever recent reports suggest that there may be differences in the          some preferred embodiments, the ionization step (a) may
 bioactivity and bioavailability of these two forms of vitamin             include (i) ionizing the vitamin D metabolite, if present in the
 D (Armas et. al., (2004) J. Clin. Endocrinol, Metab. 89:5387-             sample, to produce an ion of the vitamin D metabolite; (ii)
 5391 ).                                                              55   isolating the ion of step (i) by mass spectrometry to provide a
    Measurement of vitamin D, the inactive vitamin D precur-               precursor ion; and (iii) effecting a collision between the pre-
 sor, is rare in clinical settings and has little diagnostic value.        cursor ion and an inert collision gas to produce at least one
 Rather, serum levels of 25-hydroxyvitamin D 3 and 25-hy-                  fragment ion detectable in a mass spectrometer. Preferably, at
 droxyvitamin D 2 (total 25-hydroxyvitamin D; "250HD") are                 least one of the fragment ions is specific for the vitamin D
 a useful index of vitamin D nutritional status and the efficacy      60   metabolite of interest. In certain embodiments of the inven-
 of certain vitamin D analogs. Therefore, the measurement of               tion, the fragment ions to be detected include at least one
 250HD is commonly used in the diagnosis and management                    fragment ion other than that which results solely by a dehy-
 of disorders of calcium metabolism. In this respect, low levels           dration or deamination of the precursor ion. In some particu-
 of 250HD are indicative of vitamin D deficiency associated                larly preferred embodiments, the precursor ion is a protonated
 with diseases such as hypocalcemia, hypophosphatemia, sec-           65   and dehydrated ion of the vitamin D metabolite. In certain
 ondary hyperparathyroidism, elevated alkaline phosphatase,                embodiments the vitamin D metabolite is one or more vita-
 osteomalacia in adults and rickets in children. In patients               min D metabolites selected from the group consisting of
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 10 of 21 PageID #: 2364


                                                       US 8,101,427 B2
                                3                                                                       4
 25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-              rated into components as a result of differential distribution of
 droxyvitamin D 2 ; and 1,25-dihydroxyvitamin Dy                         the chemical entities as they flow around or over a stationary
    In a related aspect, the invention provides a method for             liquid or solid phase.
 determining the presence or amount of a vitamin D metabo-                  As used herein, "liquid chromatography" (LC) means a
 lite in a sample by tandem mass spectrometry. The method           5    process of selective retardation of one or more components of
 may involve (a) generating a protonated and dehydrated pre-             a fluid solution as the fluid uniformly percolates through a
 cursor ion of the vitamin D metabolite if present in the                column of a finely divided substance, or through capillary
 sample; (b) generating one or more fragment ions of the                 passageways. The retardation results from the distribution of
 precursor ion; and (c) detecting the presence or amount of one          the components of the mixture between one or more station-
                                                                    10   ary phases and the bulk fluid, (i.e., mobile phase), as this fluid
 or more of the ions generated in step (a) or (b) or both and
                                                                         moves relative to the stationary phase( s). "Liquid chromatog-
 relating the detected ions to the presence or amount of the
                                                                         raphy" includes reverse phase liquid chromatography
 vitamin D metabolite in the sample. In certain embodiments,
                                                                         (RPLC), high performance liquid chromatography (HPLC)
 the method is used to detect the presence or amount of two or           and high turbulence liquid chromatography (HTLC).
 more vitamin D metabolites in a single assay. Preferably, the      15      As used herein, the term "HPLC" or "high performance
 method does not involve derivatizing the samples or the vita-           liquid chromatography" refers to liquid chromatography in
 min D metabolites prior to analysis by mass spectrometry. In            which the degree of separation is increased by forcing the
 certain embodiments the vitamin D metabolite is one or more             mobile phase under pressure through a stationary phase, typi-
 vitamin D metabolites selected from the group consisting of             cally a densely packed column.
 25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-         20      As used herein, the term "gas chromatography" refers to
 droxyvitamin D 2 ; and 1,25-dihydroxyvitamin Dy                         chromatography in which the sample mixture is vaporized
    In another aspect the invention provides a method for deter-         and injected into a stream of carrier gas (as nitrogen or
 mining the presence or amount of two or more vitamin D                  helium) moving through a column containing a stationary
 metabolites in a sample in a single assay. The method includes          phase composed of a liquid or a particulate solid and is sepa-
 ionizing the vitamin D metabolites, if present in the sample, to   25   rated into its component compounds according to the affinity
 generate ions specific for each of the vitamin D metabolites of         of the compounds for the stationary phase
 interest, detecting the presence or amount of the ions by mass             As used herein, "mass spectrometry" (MS) refers to an
 spectrometry, and relating the presence or amount of the ions           analytical technique to identify compounds by their mass. MS
 to the presence or amount of the vitamin D metabolites in the           technology generally includes (1) ionizing the compounds to
 sample. In certain embodiments the mass spectrometry               30   form charged compounds; and (2) detecting the molecular
 analysis of the method is tandem mass spectrometry.                     weight of the charged compound and calculating a mass-to-
    As used herein, the term "vitamin D metabolite" refers to            charge ratio (m/z). The compound may be ionized and
 any chemical species that may be found in the circulation of            detected by any suitable means. A "mass spectrometer" gen-
 an animal which is formed by a biosynthetic or metabolic                erally includes an ionizer and an ion detector. See, e.g., U.S.
 pathway for vitamin Dor a synthetic vitamin D analog. Vita-        35   Pat. No. 6,204,500, entitled "Mass Spectrometry From Sur-
 min D metabolites include forms of vitamin D that are gen-              faces;" U.S. Pat. No. 6,107,623, entitled "Methods andAppa-
 erated by a biological organism, such as an animal, or that are         ratus for Tandem Mass Spectrometry;" U.S. Pat. No. 6,268,
 generated by biotransformation of a naturally occurring form            144, entitled "DNA Diagnostics Based On Mass
 of vitamin D or a synthetic vitamin D analog. In certain                Spectrometry;" U.S. Pat. No. 6,124,137, entitled "Surface-
 preferred embodiments, a vitamin D metabolite is formed by         40   Enhanced Photolabile Attachment And Release For Desorp-
 the biotransformation of vitamin D 2 or vitamin D 3 . In par-           tion And Detection Of Analytes;" Wright et al., Prostate
 ticularly preferred embodiments, the vitamin D metabolite is            Cancer and Prostatic Diseases 2:264-76 (1999); and Mer-
 one or more compounds selected from the group consisting of             chant and Weinberger, Electrophoresis 21: 1164-67 (2000).
 25-hydroxyvitamin D 3 , 25-hydroxyvitamin D 2 , 1,25-dihy-                 The term "electron ionization" as used herein refers to
 droxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .                   45   methods in which an analyte of interest in a gaseous or vapor
    As used herein, the term "purification" refers to a proce-           phase interacts with a flow of electrons. Impact of the elec-
 dure that enriches the amount of one or more analytes of                trons with the analyte produces analyte ions, which may then
 interest relative to one or more other components of the                be subjected to a mass spectrometry technique.
 sample. Purification, as used herein does not require the iso-             The term "chemical ionization" as used herein refers to
 lation of an analyte from all others. In preferred embodi-         50   methods in which a reagent gas (e.g. ammonia) is subjected to
 ments, a purification step or procedure can be used to remove           electron impact, and analyte ions are formed by the interac-
 one or more interfering substances, e.g., one or more sub-              tion of reagent gas ions and analyte molecules.
 stances that would interfere with the operation of the instru-             The term "fast atom bombardment" as used herein refers to
 ments used in the methods or substances that may interfere              methods in which a beam of high energy atoms (often Xe or
 with the detection of an analyte ion by mass spectrometry.         55   Ar) impacts a non-volatile sample, desorbing and ionizing
    As used herein, "biological sample" refers to any sample             molecules contained in the sample. Test samples are dis-
 from a biological source. As used herein, "body fluid" means            solved in a viscous liquid matrix such as glycerol, thioglyc-
 any fluid that can be isolated from the body of an individual.          erol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitro-
 For example, "body fluid" may include blood, plasma, serum,             phenyloctyl ether, sulfolane, diethanolamine, and
 bile, saliva, urine, tears, perspiration, and the like.            60   triethanolamine.
    As used herein, "derivatizing" means reacting two mol-                  The term "field desorption" as used herein refers to meth-
 ecules to form a new molecule. Derivatizing agents may                  ods in which a non-volatile test sample is placed on an ion-
 include isothiocyanate groups, dinitro-fluorophenyl groups,             ization surface, and an intense electric field is used to generate
 nitrophenoxycarbonyl groups, and/or phthalaldehyde                      analyte ions.
 groups.                                                            65      The term "ionization" as used herein refers to the process
    As used herein, "chromatography" refers to a process in              of generating an analyte ion having a net electrical charge
 which a chemical mixture carried by a liquid or gas is sepa-            equal to one or more electron units. Negative ions are those
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 11 of 21 PageID #: 2365


                                                       US 8,101,427 B2
                                5                                                                         6
 having a net negative charge of one or more electron units,              sample. Preferably at least one fragment ion is specific for the
 while positive ions are those having a net positive charge of            vitamin D metabolite of interest. In some embodiments, the
 one or more electron units.                                              methods of the invention can be used to detect and quantify
    The term "operating in negative ion mode" refers to those             two or more vitamin D metabolites in a single assay. In certain
 mass spectrometry methods where negative ions are detected.         5    embodiments, the vitamin D metabolite is one or more vita-
 Similarly, "operating in positive ion mode" refers to those              min D metabolites selected from the group consisting of
 mass spectrometry methods where positive ions are detected.              25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-
    The term "desorption" as used herein refers to the removal            droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .
 of an analyte from a surface and/or the entry of an analyte into            Suitable samples include any sample that might contain the
 a gaseous phase.                                                    10   analyte of interest and/or one or more metabolites or precur-
    The term "about" as used herein in reference to quantitative          sors thereof. For example, samples obtained during the manu-
 measurements, refers to the indicated value plus or minus                facture of an analyte can be analyzed to determine the com-
 10%.                                                                     position and yield of the manufacturing process. In certain
                                                                          embodiments, a sample is a biological sample; that is, a
        BRIEF DESCRIPTION OF THE DRAWINGS                            15   sample obtained from any biological source, such as an ani-
                                                                          mal, a cell culture, an organ culture, etc. Particularly preferred
    FIG.1 shows the linearity of the quantification of250HD 2             are samples obtained from a human, such as a blood, plasma,
 in serially diluted stock samples using an LC-MS/MS assay.               seruni, hair, muscle, urine, saliva, tear, cerebrospinal fluid, or
 Details are described in Example 4.                                      other tissue sample. Such samples may be obtained, for
    FIG. 2 shows the linearity of the quantification of250HD 3       20   example, from a patient seeking diagnosis, prognosis, or
 in serially diluted stock samples using an LC-MS/MS assay.               treatment of a disease or condition. The vitamin D metabo-
 Details are described in Example 4.                                      lites may be derivatized prior to mass spectrometry, however,
    FIG. 3 shows the linearity of the quantification by LC-MS/            in certain preferred embodiments, sample preparation
 MS of serially diluted samples containing 250HD 2 and                    excludes the use of derivitization.
 250HD 3 to final concentrations of 512 ng/mL. Details are           25      Samples may be processed or purified to obtain prepara-
 described in Example 4.                                                  tions that are suitable for analysis by mass spectrometry. Such
    FIG. 4 shows the correlation between detection of total               purification will usually include chromatography, such as
 25-hydroxyvitamin Dusing an LC-MS/MS assay and a com-                    liquid chromatography, and may also often involve an addi-
 mercially available radioimmunoassay kit. Details are                    tional purification procedure that is performed prior to chro-
 described in Example 6.                                             30   matography. Various procedures may be used for this purpose
                                                                          depending on the type of sample or the type of chromatogra-
     DETAILED DESCRIPTION OF THE INVENTION                                phy. Examples include filtration, extraction, precipitation,
                                                                          centrifugation, dilution, combinations thereof and the like.
     Disclosed are methods for detecting the presence or                  Protein precipitation is one preferred method of preparing a
 amount of one or more vitamin D metabolites in a sample. In         35   liquid biological sample, such as serum or plasma, for chro-
 certain aspects the method involves ionizing the vitamin D               matography. Such protein purification methods are well
 metabolite( s), detecting the ion( s) by mass spectrometry, and          known in the art, for example, Polson et al., Journal ofChro-
 relating the presence or amount of the ion( s) to the presence or        matography B 785:263-275 (2003), describes protein pre-
 amount of the vitamin D metabolite(s) in the sample. The                 cipitation methods suitable for use in the methods of the
 method may include (a) purifying a vitamin D metabolite, if         40   invention. Protein precipitation may be used to remove most
 present in the sample, (b) ionizing the purified vitamin D               of the protein from the sample leaving vitamin D metabolites
 metabolite and (c) detecting the presence or amount of the               soluble in the supernatant. The samples can be centrifuged to
 ion, wherein the presence or amount of the ion is related to the         separate the liquid supernatant from the precipitated proteins.
 presence or amount of the vitamin D metabolite in the sample.            The resultant supernatant can then be applied to liquid chro-
 In preferred embodiments, the ionizing step (b) may include         45   matography and subsequent mass spectrometry analysis. In
 (i) ionizing a vitamin D metabolite, if present in the sample, to        one embodiment of the invention, the protein precipitation
 produce an ion; (ii) isolating the vitamin D metabolite ion by           involves adding one volume of the liquid sample (e.g. plasma)
 mass spectrometry to provide a precursor ion; and (iii) effect-          to about four volumes of methanol. In certain embodiments,
 ing a collision between the isolated precursor ion and an inert          the use of protein precipitation obviates the need for high
 collision gas to produce at least one fragment ion detectable in    50   turbulence liquid chromatography ("HTLC") or on-line
 a mass spectrometer. In certain preferred embodiments the                extraction prior to HPLC and mass spectrometry. Accord-
 precursor ion is a protonated and dehydrated ion of the vita-            ingly in such embodiments, the method involves (1) perform-
 min D metabolite.                                                        ing a protein precipitation of the sample of interest; and (2)
     In a related aspect, the invention provides a method for             loading the supernatant directly onto the HPLC-mass spec-
 determining the presence or amount of a vitamin D metabo-           55   trometer without using on-line extraction or high turbulence
 lite in a test sample by tandem mass spectrometry. The                   liquid chromatography ("HTLC").
 method may involve (a) generating a protonated and dehy-                    The purification step may include chromatography, pref-
 drated precursor ion of the vitamin D metabolite; (b) gener-             erably liquid chromatography, more preferably high perfor-
 ating one or more fragment ions of the precursor ion; and (c)            mance liquid chromatography (HPLC). In some preferred
 detecting the presence or amount of one or more of the ions         60   embodiments the chromatography is not gas chromatogra-
 generated in step (a) or (b) or both and relating the detected           phy. Preferably, the methods of the invention are performed
 ions to the presence or amount of said vitamin D metabolite in           without subjecting the samples, or the vitamin D metabolites
 the sample.                                                              of interest, to gas chromatography prior to mass spectromet-
     In certain preferred embodiments of the invention, at least          ric analysis.
 one fragment ion is detected, wherein the presence or amount        65      Various methods have been described involving the use of
 of the precursor and/or at least one fragment ion is related to          HPLC for sample clean-up prior to mass spectrometry analy-
 the presence or amount of the vitamin D metabolite in the                sis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 12 of 21 PageID #: 2366


                                                       US 8,101,427 B2
                                7                                                                      8
 22:608-12 (2000) (manual precipitation of blood samples,                products. See Kamao et al.,J. Biol. Chem., 279: 15897-15907
 followed by manual Cl 8 solid phase extraction, injection into          (2004). Kamao et al., further provides methods of separating
 an HPLC for chromatography on a C18 analytical colunm,                  various vitamin D metabolites, including 3-C epimers, using
 and MS/MS analysis); and Salm et al., Clin. Therapeutics 22             Chiral HPLC. Accordingly, the invention also provides meth-
 Sup!. B:B71-B85 (2000) (manual precipitation of blood              5    ods of detecting the presence, absence and/or amount of a
 samples, followed by manual C18 solid phase extraction,                 specific epimer of one or more vitamin D metabolites, pref-
 injection into an HPLC for chromatography on a C18 ana-                 erably vitamin D 3 metabolites, in a sample by (1) separating
 lytical colunm, and MS/MS analysis). One of skill in the art            one or more specific vitamin D metabolites by chiral chro-
 can select HPLC instruments and colunms that are suitable               matography, preferably chiral HPLC; and (2) detecting the
 for use in the invention. The chromatographic colunm typi-         10   presence and/or amount of one or more vitamin D metabolites
 cally includes a medium (i.e., a packing material) to facilitate        using mass spectrometry methods as described herein. The
 separation of chemical moieties (i.e., fractionation). The              chiral chromatography procedures described in Kamao et al.,
 medium may include minute particles. The particles include a            are suitable for the methods of the invention, however, one of
 bonded surface that interacts with the various chemical moi-            ordinary skill in the art understands that there are numerous
 eties to facilitate separation of the chemical moieties such as    15   other chiral chromatography methods that would also be suit-
 vitamin D metabolites. One suitable bonded surface is a                 able. In preferred embodiments the method includes, separat-
 hydrophobic bonded surface such as an alkyl bonded surface.             ing 25(0H)D 3 from 3-epi-25(0H)D3 , if present in a sample,
 Alkyl bonded surfaces may include C-4, C-8, or C-18 bonded              using chiral chromatography; and detecting the presence and/
 alkyl groups, preferably C-18 bonded groups. The chromato-              or amount of the 25(0H)D 3 and the 3-epi-25(0H)D3 in the
 graphic colunm includes an inlet port for receiving a sample       20   sample using mass spectrometry. In related embodiments, the
 and an outlet port for discharging an effluent that includes the        method includes separating la,25(0H) 2 D 3 from 3-epi-la,25
 fractionated sample. In the method, the sample (or pre-puri-            (OH) 2 D 3 , if present in a sample, using chiral chromatogra-
 fied sample) is applied to the colunm at the inlet port, eluted         phy; and detecting the presence and/or amount of the la,25
 with a solvent or solvent mixture, and discharged at the outlet         (OH) 2 D 3 and the 3-epi-la,25(0H) 2 D 3 in the sample using
 port. Different solvent modes may be selected for eluting the      25   mass spectrometry. In certain embodiments of the invention,
 analytes ofinterest. For example, liquid chromatography may             chiral chromatography is used in conjunction with the HTLC
 be performed using a gradient mode, an isocratic mode, or a             methods described above.
 polytyptic (i.e. mixed) mode. In preferred embodiments,                    Mass spectrometry is performed using a mass spectrometer
 HPLC is performed on a multiplexed analytical HPLC system               which includes an ion source for ionizing the fractionated
 with a Cl 8 solid phase using isocratic separation with 100%       30   sample and creating charged molecules for further analysis.
 methanol as the mobile phase.                                           For example ionization of the sample may be performed by
    Recently, high turbulence liquid chromatography                      electrospray ionization (EST), atmospheric pressure chemi-
 ("HTLC"), also called high throughput liquid chromatogra-               cal ionization (APCI), photoinonization, electron ionization,
 phy, has been applied for sample preparation prior to analysis          fast atom bombardment (FAB)/liquid secondary ionization
 by mass spectrometry. See, e.g., Zimmer et al., J. Chro-           35   (LSIMS), matrix assisted laser desorption ionization
 matogr. A 854:23-35 (1999); see also, U.S. Pat. Nos. 5,968,             (MALDI), field ionization, field desorption, thermospray/
 367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC              plasmaspray ionization, and particle beam ionization. The
 analysis relies on colunm packings in which laminar flow of             skilled artisan will understand that the choice of ionization
 the sample through the colunm is the basis for separation of            method can be determined based on the analyte to be mea-
 the analyte of interest from the sample. The skilled artisan       40   sured, type of sample, the type of detector, the choice of
 will understand that separation in such columns is a diffu-             positive versus negative mode, etc.
 sional process. In contrast, it is believed that turbulent flow,           After the sample has been ionized, the positively charged
 such as that provided by HTLC colunms and methods, may                  or negatively charged ions thereby created may be analyzed to
 enhance the rate of mass transfer, improving the separation             determine a mass-to-charge ratio (i.e., m/z). Suitable analyz-
 characteristics provided. In some embodiments, high turbu-         45   ers for determining mass-to-charge ratios include quadrapole
 lence liquid chromatography (HTLC), alone or in combina-                analyzers, ion traps analyzers, and time-of-flight analyzers.
 tion with one or more purification methods, may be used to              The ions may be detected using several detection modes. For
 purify the vitamin D metabolite of interest prior to mass               example, selected ions may be detected (i.e., using a selective
 spectrometry. In such embodiments samples may be                        ion monitoring mode (SIM)), or alternatively, ions may be
 extracted using an HTLC extraction cartridge which captures        50   detected using a scanning mode, e.g., multiple reaction moni-
 the analyte, then eluted and chromatographed on a second                toring (MRM) or selected reaction monitoring (SRM). Pref-
 HTLC colunm or onto an analytical HPLC column prior to                  erably, the mass-to-charge ratio is determined using a qua-
 ionization. Because the steps involved in these chromatogra-            drapole analyzer. For example, in a "quadrupole" or
 phy procedures can be linked in an automated fashion, the               "quadrupole ion trap" instrument, ions in an oscillating radio
 requirement for operator involvement during the purification       55   frequency field experience a force proportional to the DC
 of the analyte can be minimized. In certain embodiments of              potential applied between electrodes, the amplitude of the RF
 the method, samples are subjected to protein precipitation as           signal, and m/z. The voltage and amplitude can be selected so
 described above prior to loading on the HTLC colunm; in                 that only ions having a particular m/z travel the length of the
 alternative embodiments, the samples may be loaded directly             quadrupole, while all other ions are deflected. Thus, quadru-
 onto the HTLC without being subjected to protein precipita-        60   pole instruments can act as both a "mass filter" and as a "mass
 tion.                                                                   detector" for the ions injected into the instrument.
    Recently, research has shown that epimerization of the                  One can often enhance the resolution of the MS technique
 hydroxyl group of the A-ring ofvitaminD 3 metabolites is an             by employing "tandem mass spectrometry," or "MS/MS." In
 important aspect of vitamin D 3 metabolism and bioactivation,           this technique, a precursor ion (also called a parent ion)
 and that depending on the cell types involved, 3-C epimers of      65   generated from a molecule of interest can be filtered in an MS
 vitamin D 3 metabolites (e.g., 3-epi-25(0H)D3 ; 3-epi-24,25             instrument, and the precursor ion is subsequently fragmented
 (OH) 2 D 3 ; and 3-epi-1,25(0H)2 D 3 ) are often major metabolic        to yield one or more fragment ions (also called daughter ions
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 13 of 21 PageID #: 2367


                                                     US 8,101,427 B2
                               9                                                                     10
 or product ions) that are then analyzed in a second MS pro-           ions) based on their mass to charge ratio (m/z). Quadrupole 2
 cedure. By careful selection of precursor ions, only ions pro-        (Q2) is the collision cell, where ions are fragmented. The first
 duced by certain analytes are passed to the fragmentation             quadrupole of the mass spectrometer (Ql) selects for mol-
 chamber, where collision with atoms of an inert gas to pro-           ecules with the mass to charge ratios of the specific vitamin D
 duce the daughter ions. Because both the precursor and frag-     5    metabolites to be analyzed. Precursor ions with the correct
 ment ions are produced in a reproducible fashion under a              m/z ratios of the precursor ions of specific vitamin D metabo-
 given set of ionization/fragmentation conditions, the MS/MS           lites are allowed to pass into the collision chamber (Q2),
 technique can provide an extremely powerful analytical tool.          while unwanted ions with any other m/z collide with the sides
 For example, the combination of filtration/fragmentation can          of the quadrupole and are eliminated. Precursor ions entering
 be used to eliminate interfering substances, and can be par-     10   Q2 collide with neutral Argon gas molecules and fragment.
 ticularly useful in complex samples, such as biological               This process is called Collision Activated Dissociation
 samples.                                                              (CAD). The fragment ions generated are passed into quadru-
    Additionally, recent advances in technology, such as               pole 3 (Q3), where the fragment ions of the desired vitamin D
 matrix-assisted laser desorption ionization coupled with              metabolites are selected while other ions are eliminated.
 time-of-flight analyzers ("MALDI-TOF") permit the analysis       15      The methods of the invention may involve MS/MS per-
 of analytes at femtomole levels in very short ion pulses. Mass        formed in either positive or negative ion mode. Using stan-
 spectrometers that combine time-of-flight analyzers with tan-         dard methods well known in the art, one of ordinary skill is
 dem MS are also well known to the artisan. Additionally,              capable of identifying one or more fragment ions of a par-
 multiple mass spectrometry steps can be combined in meth-             ticular precursor ion of a vitamin D metabolite that can be
 ods known as "MS/MSn ."Various other combinations may be         20   used for selection in quadrupole 3 (Q3). Preferably, at least
 employed, such as MS/MS/TOF, MALDI/MS/MS/TOF, or                      one fragment ion of the method is specific for the particular
 SELDI/MS/MS/TOF mass spectrometry.                                    vitamin D metabolite of which detection is desired. A specific
    The mass spectrometer typically provides the user with an          fragment ion for a particular vitamin D metabolite is one that
 ion scan; that is, the relative abundance of each ion with a          will not be formed in significant amounts by other molecules
 particularm/z over a given range (e.g., lOOto 1000 amu). The     25   with similar molecular structures. In contrast a non-specific
 results of an analyte assay, that is, a mass spectrum, can be         fragment ion is one that is formed by related molecules other
 related to the amount of the analyte in the original sample by        than the desired analyte. Therefore, detection of non-specific
 numerous methods known in the art. For example, given that            fragment ions alone is not reliable for distinguishing the
 sampling and analysis parameters are carefully controlled,            desired vitamin D metabolite from other molecules that form
 the relative abundance of a given ion can be compared to a       30   the same or similar fragment ions. Specific fragment ions of a
 table that converts that relative abundance to an absolute            particular vitamin D metabolite can be identified by testing
 amount of the original molecule. Alternatively, molecular             various molecular standards (e.g. vitamin D metabolites other
 standards can be run with the samples, and a standard curve           than the metabolite to be detected) to determine whether
 constructed based on ions generated from those standards.             fragment ions formed by the vitamin D metabolite of interest
 Using such a standard curve, the relative abundance of a given   35   are also formed by other molecules with similar structures or
 ion can be converted into an absolute amount of the original          features. In certain particularly preferred embodiments, a
 molecule. In certain preferred embodiments, an internal stan-         specific fragment ion is identified by testing at least one
 dard is used to generate a standard curve for calculating the         molecular standard that forms a precursor ion with the same
 quantity of the vitamin D metabolite. Methods of generating           m/z as the vitamin D metabolite to be detected.
 and using such standard curves are well known in the art and     40      If the precursor ion of a vitamin D metabolite of interest
 one of ordinary skill is capable of selecting an appropriate          includes an alcohol or amine group, fragment ions are com-
 internal standard. For example, an isotope of a vitamin D             monly formed that represent a dehydration or deamination of
 metabolite may be used as an internal standard, in preferred          the precursor ion, respectfully. In the case of precursor ions
 embodiments the vitamin D metabolite is a deuterated vita-            that include an alcohol group, such fragment ions formed by
 min D metabolite, for example 6 D-250HD 3 . Numerous other       45   dehydration are caused by a loss of one or more water mol-
 methods for relating the presence or amount of an ion to the          ecules from the precursor ion (i.e., where the difference inm/z
 presence or amount of the original molecule will be well              between the precursor ion and fragment ion is about 18 for the
 known to those of ordinary skill in the art.                          loss of one water molecule, or about 36 for the loss of two
    One or more steps of the methods of the invention can be           water molecules, etc.). In the case of precursor ions that
 performed using automated machines. In certain embodi-           50   include an amine group, such fragment ions formed by
 ments, one or more purification steps are performed on line,          deamination are caused by a loss of one or more ammonia
 and more preferably all of the purification and mass spec-            molecules (i.e. where the difference in m/z between the pre-
 trometry steps may be performed in an on-line fashion.                cursor ion and fragment ion is about 17 for the loss of one
    In particularly preferred embodiments vitamin D metabo-            ammonia molecule, or about 34 for the loss of two ammonia
 lites are detected and/or quantified using LC-MS/MS as fol-      55   molecules, etc.). Likewise, precursor ions that include one or
 lows. The samples are subjected to liquid chromatography,             more alcohol and amine groups commonly form fragment
 preferably HPLC, the flow of liquid solvent from the chro-            ions that represent the loss of one or more water molecules
 matographic colunm enters the heated nebulizer interface of a         and/or one or more ammonia molecules (e.g., where the dif-
 LC-MS/MS analyzer and the solvent/analyte mixture is con-             ference in m/z between the precursor ion and fragment ion is
 verted to vapor in the heated tubing of the interface. The       60   about 35 for the loss of one water molecule and the loss of one
 analytes (i.e. vitamin D metabolites), contained in the nebu-         ammonia molecule). Generally, the fragment ions that repre-
 lized solvent, are ionized by the corona discharge needle of          sent dehydrations or deaminations of the precursor ion are not
 the interface, which applies a large voltage to the nebulized         specific fragment ions for a particular analyte. For example,
 solvent/analyte mixture. The ions, i.e. precursor ions, pass          MS/MS performed to detect 250HD 2 by selecting for a pre-
 through the orifice of the instrument and enter the first qua-   65   cursor ion at 413 m/z (i.e. the protonated and hydrated ion)
 drupole. Quadrupoles 1 and 3 (Ql and Q3) are mass filters,            and detecting a fragment ion of 395 m/z (representing a
 allowing selection of ions (i.e., "precursor" and "fragment"          dehydration of the 413 m/z precursor ion) would not be able
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 14 of 21 PageID #: 2368


                                                       US 8,101,427 B2
                               11                                                                      12
 to distinguish 250HD 2 from la(OH)D 2 which would form                  group consisting of ions with mass/charge ratios (m/z) of
 the same precursor and fragment ions. Therefore a 395 m/z               about 179.10, about 209.20 and about 251.30. In embodi-
 fragment ion is not a specific fragment ion for 250HD 2 or              ments where the samples are spiked with 6 D-250HD 3 for use
 la(OH)D 2 . Accordingly, in preferred embodiments of the                as an internal standard the mass/charge ratio (m/z) for the
 invention, MS/MS is performed such that at least one frag-         5    protonated and dehydrated 6 D-250HD 3 precursor ion is
 ment ion of a vitamin D metabolite is detected that does not            about 389.20 and the fragment ion(s) may include a fragment
 represent only a loss of one or more water molecules and/or a           ion with a m/z of about 211.30.
 loss of one or more ammonia molecules from the precursor                   In other aspects, MS/MS is performed in positive ion mode
 10n.                                                                    with the first quadruple (Ql) tuned to select for precursor ions
    As ions collide with the detector they produce a pulse of       10   with a mass charge ratio corresponding to protonated and
 electrons that are converted to a digital signal. The acquired          hydrated ions of vitamin D metabolites. The mass/charge
 data is relayed to a computer, which plots counts of the ions           ratio (m/z) for the protonated and hydrated precursor vitamin
 collected versus time. The resulting mass chromatograms are             D metabolite ions are about 401 m/z for 25-hydroxyvitamin
 similar to chromatograms generated in traditional HPLC                  D 3 and about 413 m/z for 25-hydroxyvitamin D 2 . In certain
 methods. The areas under the peaks corresponding to particu-       15   preferred embodiments of the invention, the mass/charge
 lar ions, or the amplitude of such peaks, are measured and the          ratio (m/z) for the 25-hydroxyvitamin D 3 precursor ion is
 area or amplitude is correlated to the amount of the analyte            about 401 and the 25-hydroxyvitamin D 3 fragment ion(s)
 (vitamin D metabolite) of interest. In certain embodiments,             include one or more ions selected from the group consisting
 the area under the curves, or amplitude of the peaks, for               of ions with mass/charge ratios (m/z) of about 365 and about
 fragment ion(s) and/or precursor ions are measured to deter-       20   383 m/z; more preferably the fragment ions include an ion
 mine the amount of a vitamin D metabolite. As described                 with a m/z of about 365. In related embodiments, the m/z for
 above, the relative abundance of a given ion can be converted           the protonated and hydrated 25-hydroxyvitamin D 2 precursor
 into an absolute amount of the original analyte, i.e., vitaminD         ion is about 413 m/z, and the 25-hydroxyvitamin D 2 fragment
 metabolite, using calibration standard curves based on peaks            ion(s) include one or more ions with mass/charge ratios (m/z)
 of one or more ions of an internal molecular standard, such        25   of about 377 and about 395; more preferably the fragment
 as 6 D-250HD 3.                                                         ions include an ion with a mass charge ratio of about 3 77.
    In certain aspects of the invention, the quantity of various            In particularly preferred embodiments of the invention, the
 ions is determined by measuring the area under the curve or             presence or absence or amount of two or more vitamin D
 the amplitude of the peak and a ratio of the quantities of the          metabolites in a sample are detected in a single assay using
 ions is calculated and monitored (i.e. "daughter ion ratio         30   the above described MS/MS methods.
 monitoring"). In certain embodiments of the method, the                    Mass spectrometry instruments can vary slightly in deter-
 ratio(s) of the quantity of a precursor ion and the quantity of         mining the mass of a given analyte. Thus, the term "about" in
 one or more fragment ions of a vitamin D metabolite can be              the context of mass of an ion or the m/z of an ion refers
 calculated and compared to the ratio(s) of a molecular stan-            to +/-0.5 atomic mass unit.
 dard of the vitamin D metabolite similarly measured. In            35      The following examples serve to illustrate the invention.
 embodiments where more than one fragment ion of a vitamin               These examples are in no way intended to limit the scope of
 D metabolite is monitored, the ratio(s) for different fragment          the invention.
 ions may be determined instead of, or in addition to, the ratio
 of the fragment ion(s) compared to the precursor ion. In                                        EXAMPLES
 embodiments where such ratios are monitored, if there is a         40
 substantial difference in an ion ratio in the sample as com-                                      Example 1
 pared to the molecular standard, it is likely that a molecule in
 the sample is interfering with the results. To the contrary, if                 Determination of 25-hydroxyvitamin D 3 and
 the ion ratios in the sample and the molecular standard are                       25-hydroxyvitamin D 2 by LC-MS/MS
 similar, then there is increased confidence that there is no       45
 interference. Accordingly, monitoring such ratios in the                   Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic
 samples and comparing the ratios to those of authentic                  liquid handler, human serum samples were first extracted
 molecular standards may be used to increase the accuracy of             using a protein precipitation method by adding 42.5 µl of
 the method.                                                             serum to 170 µl of methanol (1 :4 ratio of serum:methanol) in
    In certain aspects of the invention, MS/MS is performed in      50   a 96-well plate format. For validation-related experiments,
 positive ion mode with the first quadruple (Ql) tuned to select         the methanol was spiked with hexadeuterated 250HD 3 (6 D-
 for precursor ions with a mass charge ratio corresponding to            250HD3) as an internal standard. The 96 well plates were
 protonated and dehydrated ions of vitamin D metabolites.                centrifuged to remove precipitated protein, leaving the vita-
 The mass/charge ratio (m/z) for the protonated and dehy-                min D metabolites in the supernatant. The supernatants were
 drated precursor vitamin D metabolite ions is about 383.16         55   then transferred to an HPLC autosampler for loading to the
 m/z for 25-hydroxyvitamin D 3 and about 395.30 m/z for                  LC-MS/MS analyzer.
 25-hydroxyvitamin D 2 . In embodiments where the samples                   LC-MS/MS was performed using a Thermo Finnigan LC-
 are spiked with hexadeuterated 250HD 3 ( 6 D-250HD 3) for               MS/MS analyzer (Thermo Finnigan Quantum TSQ (S/N:
 use as an internal standard, the mass/charge ratio (m/z) of the         TQU00655)) with an atmospheric pressure chemical ioniza-
 protonated and dehydrated 6 D-250HD; precursor ion is              60   tion (APCI) source as the detector. An auto sampler was used
 about 389.20. In certain preferred embodiments of the inven-            to inject 50 µL of extracted sample supernatant onto an HPLC
 tion, the mass/charge ratio (m/z) for the 25-hydroxyvitamin             column. Liquid chromatography was performed with a Cohe-
 D 3 precursor ion is about 383.16 and the m/z for at least one          sive Technologies Aria TX-4 (SIN: SJCTX409) LC system
 25-hydroxyvitamin. D 3 fragment ion is about 211.35. In                 with Waters Symmetry Cl 8 5 µm 4.6x50 mm columns using
 related embodiments, the m/z for the 25-hydroxyvitamin D 2         65   100% methanol as the mobile phase. After the analytes eluted
 precursor ion is about 395.30 and the 25-hydroxyvitamin D 2             and the detector window completed acquisition, the system
 fragment ion(s) include one or more ions selected from the              was washed with 85% Mobile phase A and then re-equili-
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 15 of 21 PageID #: 2369


                                                                  US 8,101,427 B2
                                   13                                                                           14
 brated with Mobile phase B for a run time of 5 minutes.                                                  TABLE2
 Mobile phase A was 0.1 % formic acid in HPLC-grade water
 and mobile phase B was 100% methanol.                                               Intra-Assay Variation: 25-Hydroxyvitamin D 2 (250HD 2 )

    The flow of liquid solvent exiting the HPLC column                                                   Low          Medium            High
 entered the heated nebulizer interface of the Thermo Finnigan           5                             092804-L      092804-M         092804-H
 LC-MS/MS analyzer. The solvent/analyte mixture was first
                                                                                                         26.5           46.4            103.3
 converted to vapor in the heated tubing of the interface. The                            2              23.2           51.1             96.7
 analytes, contained in the nebulized solvent, were ionized (a                            3              23.1           52.4            107.8
 positive charge added) by the corona discharge needle of the                             4              21.6           50.3            104.5
                                                                         10               5              26.3           47.5             96.2
 interface, which applies a large voltage to the nebulized sol-                           6              25.1           54.4             98.5
 vent/analyte mixture. The ions pass through the orifice of the                           7              25.9           54.6            100.0
 instrument and enter the first quadrupole. Quadrupoles 1 and                             8              21.9           50.1            110.1
                                                                                          9              23.4           50.8             97.6
 3 (Ql and Q3) are mass filters, allowing selection of ions                              10              23.5           53.2            105.1
 based on their mass to charge ratio (m/z). Quadrupole 2 (Q2)            15
                                                                                         11              22.2           52.9            105.9
 is the collision cell, where ions are fragmented.                                       12              24.0           54.6             94.5
                                                                                         13              26.2           49.4             93.4
    The first quadrupole of the mass spectrometer (Ql)                                   14              24.1           59.0            113.0
 selected for molecules with the mass to charge ratios of (pro-                          15              25.8           52.9            112.4
 tonated and dehydrated) 250HD 2 , 250HD 3 and                                           16              23.9           59.2            113.4
 6                                                                                       17              29.5           52.4            107.7
   D-250HD 3 . Ions with these m/z ratios (see table below)              20
                                                                                         18              24.2           50.0            115.5
 were allowed to pass into the collision chamber (Q2), while                             19              19.8           53.5            114.9
 unwanted ions with any other m/z collide with the sides of the                          20              26.3           60.2            126.6
                                                                                  Average (ng/mL)        24.3           52.7            105.9
 quadrupole and are eliminated. Ions entering Q2 collide with                         Std Dev             2.2            3.6              8.6
 neutral Argon gas molecules and fragment. The fragment ions                          CV(%)               9.0            6.9              8.1
 generated are passed into quadrupole 3 (Q3), where the frag-            25
 ment ions of 250HD 2 , 250HD 3 and 6 D-250HD 3 were
 selected (see table below) and other ions are eliminated. The
                                                                                                          TABLE3
 following mass transitions were used for detection and quan-
 titation during validation:                                                         Intra-Assay Variation: 25-Hydroxyvitamin D 3 (250HD 3 )
                                                                         30
                                                                                                         Low          Medium            High
                               TABLE 1                                                                 092804-L      092804-M         092804-H
            Mass transitions for selected vitamin D metabolites                                          22.7           43.6             99.1
                                                                                          2              22.4           45.3             93.5
     Compound          Precursor Ion (rn/z)      Fragment Ions (m/z)                      3              22.4           50.7             98.2
                                                                         35
                                                                                          4              21.0           40.1             95.9
     250HD2                  395.30             179.10, 251.30, 209.20
                                                                                          5              21.8           41.5             82.0
     250HD 3                 383.16                     211.35
     6                                                                                    6              20.8           42.2             97.4
       D-250HD 3             389.20                     211.30
                                                                                          7              22.9           50.1             96.0
                                                                                          8              19.0           42.0            106.7
                                                                                          9              21.8           44.2             96.6
    As ions collide with the detector they produce a pulse of            40              10              23.4           49.5             94.9
 electrons that are converted to a digital signal. The acquired                          11              21.8           46.5             97.9
 data is relayed to a computer, which plots counts of the ions                           12              20.7           49.9             87.1
                                                                                         13              25.4           44.7             85.5
 collected versus time. The resulting mass chromatograms are                             14              24.5           48.0            101.5
 similar to chromatograms generated in traditional HPLC                                  15              25.1           45.8            101.5
                                                                         45              16              22.5           52.0            104.7
 methods.
                                                                                         17              29.2           45.9            107.7
    Area ratios of the analyte and internal standard (Hexadeu-                           18              19.5           49.3            107.6
 terated 25-Hydroxyvitamin D3, 6 D-250HD 3 ) peaks were                                  19              18.1           49.6            109.4
 used to construct calibration curves, which were then used to                           20              24.8           49.3            116.1
                                                                                  Average (ng/mL)        22.5           46.5             99.0
 calculate analyte concentrations. Using the calibration                 50           Std Dev             2.5            3.5              8.4
 curves, the concentrations of 250HD 2 and 250HD3 were                                CV(%)              11.2            7.5              8.5
 quantitated in the patient samples.

                              Example 2                                          Each of the Low, Medium and High Pools described above
                                                                         55
                                                                              were also analyzed to determine inter-assay precision. Four
             Intra-Assay and Inter-Assay Precision                            aliquots from each pool were analyzed over five different
                                                                              assays using the LC-MS/MS protocols described in Example
    Stock solutions of 250HD 2 and 250HD 3 were added to                      1. The following precision values were determined:
 pooled serum to produce a Low Pool (20-25 ng/mL of each
 metabolite), a Medium Pool (45-55 ng/mL of each metabo-                 60                               TABLE4
 lite) and a High Pool (100-110 ng/mL). Pooled patient serum                         Inter-Assay Variation: 25-Hydroxyyitamin D 2 (250HD 2 )
 was used for the Medium and Low Pools, and stripped serum
 from Golden West Biologicals, Product #SP1070, was used                                                 Low          Medium            High
 for the Low Pool. Twenty aliquots from each of the Low,                                               092804-L      092804-M         092804-H

 Medium and High Pools were analyzed in a single assay using             65                              26.5           46.4            103.3
 the LC-MS/MS protocols described in Example 1. The fol-                                 2               23.2           51.1             96.7
 lowing precision values were determined:
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 16 of 21 PageID #: 2370


                                                               US 8,101,427 B2
                                     15                                                                          16
                        TABLE 4-continued                                    250HD 2 : 3.0 ng/mL
                                                                             250HD 3 : 3.5 ng/mL
         Inter-Assay Variation: 25-Hydroxyyitarnin D 2 (250HD 2 )
                                                                             To determine the limit of quantitation, stock solutions of
                             Low           Medium            High
                           092804-L       092804-M         092804-H   5    250HD 2 and 250HD 3 were used to generate standard curves
                                                                           with the following concentrations: 0, 2, 4, 8, 16, 32, 64 and
              3               23.1          52.4             107.8         128 ng/mL. The diluted samples of the standard curve were
              4               21.6          50.3             104.5
              5               26.3          47.5              96.2
                                                                           analyzed in quadruplicate over five assays using the LC-MS/
              6               25.1          54.4              98.5         MS assay described in Example 1. The results of the study
              7               25.9          54.6             100.0    10   were as follows:
              8               21.9          50.1             110.1
              9               23.4          50.8              97.6
             10               23.5          53.2             105.1                                        TABLE6
             11               22.2          52.9             105.9
             12               24.0          54.6              94.5           Limit ofQuantitation Study Results: 25-Hydroxyvitarnin D2 (250HD2 )
             13               26.2          49.4              93.4
                                                                      15
             14               24.1          59.0             113.0
             15               25.8          52.9             112.4                        #1     #2       #3      #4        #5          Summary
             16               23.9          59.2             113.4
             17               29.5          52.4             107.7            Ong/mL      -1.2   -1.3    -0.5     -1.2      -1.1 Average          -1.0
             18               24.2          50.0             115.5                                                               (ng/mL)
             19               19.8          53.5             114.9
                                                                      20                  -1.1   -1.4    -0.9     -1.3      -0.7 Standard           0.6
             20               26.3          60.2             126.6
      Average (ng/mL)         24.3          52.7             105.9                                                               Deviation
          Std Dev              2.2           3.6               8.6                        -1.1   -1.5    -0.8     NA        -2.6 C ofV(%)          59.0
          CV(%)                9.0           6.9               8.1                         0.4   -1.7    -0.6     -0.5      -0.6 Accuracy(%)      NIA
                                                                              2ng/mL       3.1    2.3      2.0        2.1    3.3 Average            1.9
                                                                      25                                                         (ng/mL)
                                                                                           2.1    2.7      2.1        2.4    1.9 Standard           0.6
                              TABLES
                                                                                                                                 Deviation
         Inter-Assay Variation: 25-Hydroxyyitarnin D 3 (250HD 3 )                          1.1    1.9      1.9        0.9    1.3 C ofV(%)          33.7
                                                                                           1.2    1.1      2.1        1.8    1.4 Accuracy(%)      103.9
                             Low           Medium            High             4ng/mL       3.5    3.9      5.0        4.5    4.8 Average            3.9
                                                                      30
                           092804-L       092804-M         092804-H
                                                                                                                                 (ng/mL)
                              22.7          43.6              99.1                         4.0    3.0      3.8        3.8    4.7 Standard           0.7
              2               22.4          45.3              93.5                                                               Deviation
              3               22.4          50.7              98.2
                                                                                           3.6    2.9      2.8        3.1    2.0* C ofV (%)        17.1
              4               21.0          40.1              95.9
              5               21.8          41.5              82.0    35                   4.1    4.6      4.5        4.4    3.7 Accuracy(%)      101.7
              6               20.8          42.2              97.4            8ng/mL      10.2    9.1      9.1        8.8    9.8 Average            8.6
              7               22.9          50.1              96.0                                                               (ng/mL)
              8               19.0          42.0             106.7
                                                                                           7.8    8.1      7.9        8.4    9.0 Standard           0.8
              9               21.8          44.2              96.6
             10               23.4          49.5              94.9                                                               Deviation
             11               21.8          46.5              97.9    40                   8.6    8.3      7.4        8.4    7.5 C ofV(%)           9.3
             12               20.7          49.9              87.1                        10.2    8.4      8.0        8.1    8.6 Accuracy(%)       93.2
             13               25.4          44.7              85.5
                                                                             16ng/mL      16.0   14.8     14.4    16.7      18.3 Average           16.0
             14               24.5          48.0             101.5
             15               25.1          45.8             101.5                                                               (ng/mL)
             16               22.5          52.0             104.7                        15.5   15.6     15.3    16.7      16.8 Standard           1.1
             17               29.2          45.9             107.7    45                                                         Deviation
             18               19.5          49.3             107.6
                                                                                          16.6   16.7     16.8    15.8      15.2 C ofV(%)           7.1
             19               18.1          49.6             109.4
             20               24.8          49.3             116.1                        14.1   17.6     16.1    16.7      14.1 Accuracy(%)      100.1
      Average (ng/mL)         22.5          46.5              99.0           32 ng/mL     31.3   39.9*    29.9    33.2      32.7 Average           31.8
          Std Dev              2.5           3.5               8.4                                                               (ng/mL)
          CV(%)               11.2           7.5               8.5
                                                                      50                  31.7   30.5     32.4    34.0      32.5 Standard           1.9
                                                                                                                                 Deviation
                                                                                          29.5   31.2     30.2    35.7      28.7 C ofV(%)           6.0
                                                                                          32.9   34.7     32.4    30.8      29.2 Accuracy(%)      100.7
                              Example 3
                                                                             64ng/mL      66.5   62.2     68.5    62.6      68.8 Average           64.6
                                                                      55                                                         (ng/mL)
     Analytical Sensitivity: Limit of Detection and Limit                                 66.6   67.8     67.3    58.9      61.5 Standard           3.2
                   of Quantitation Studies                                                                                       Deviation
                                                                                          64.4   61.4     63.7    63.5      61.3 C ofV(%)           4.9
                                                                                          63.7   60.7     65.4    70.8      65.9 Accuracy(%)       99.1
    To determine the limit of detection of the assay, blank           60    128 ng/mL    125.1 128.2     123.4 127.8 124.1 Average                126.9
 diluent was analyzed 17 times within a single run using the                                                                     (ng/mL)
 LC-MS/MS protocols described in Example 1. The mean and                                 127.6 134.4     127.3 128.4 132.1 Standard                 3.5
 standard deviation were then calculated. The limit of detec-                                                                    Deviation
 tion was determined as 2 SD above the mean of the blank peak                            128.9 124.5     128.5 126.5 131.7 C ofV(%)                 2.8
 area ratio based on a back calculation of peak area ratio            65                 126.1 119.7     127.9 121.2 125.0 Accuracy(%)            100.8
 against the calibration curve. The limits of detection were as
 follows:
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 17 of 21 PageID #: 2371


                                                                US 8,101,427 B2
                                   17                                                                                  18
                                                    TABLE 7
                      Limit ofOuantitation Study Results: 25-Hydroxyyitamin D 3 (250HD 3 )

                  Day #1        Day #2         Day #3         Day #4         Day #5
               (11/19/04-1)   (11/19/04-2)   (11/22/04-1)   (11/23/04-1)   (11/23/04-2)            Summary

    Ong/mL         -0.5           -0.9           -0.3            0.2           -0.6       Average (ng/mL)       -0.7
                   -0.7           -1.3            0.3           -1.1           -1.0       Standard Deviation     0.6
                    0.0           -1.0           -1.1           -1.3            0.6       C ofV (%)             86.4
                   -0.3           -1.5           -1.1           -0.8           -1.0       Accuracy(%)          NIA
    2ng/mL          2.6            1.5            2.4            2.5            1.7       Average (ng/mL)        1.9
                    1.7            0.9            3.2            2.2            1.9       Standard Deviation     0.6
                    1.8            1.8            2.0            1.1            2.2       C ofV (%)             31.4
                    1.3            2.4            1.5            1.1            2.5       Accuracy(%)          104.7
    4ng/mL          3.9            3.5            4.8            4.0            3.4       Average (ng/mL)        3.8
                    3.0            4.1            3.1            3.9            3.8       Standard Deviation     0.8
                    4.5            3.7            2.9            3.5            2.4       C ofV (%)             19.7
                    4.0            5.2            3.8            3.8            5.5       Accuracy(%)          104.1
    8ng/mL         10.3            9.3            7.2            8.4            8.6       Average (ng/mL)        8.7
                   10.6            8.5            7.2           10.0            9.6       Standard Deviation     1.1
                    7.4           10.3            9.0            9.4            8.4       C ofV (%)             13.1
                    9.3            7.7            8.5            7.6            6.8       Accuracy(%)           91.9
   16ng/mL         15.9           15.6           16.2           18.6           17.1       Average (ng/mL)       16.0
                   13.8           16.3           14.0           17.2           15.3       Standard Deviation     1.4
                   15.6           16.1           15.1           18.8           16.1       C ofV (%)              8.5
                   14.8           17.2           17.0           14.3           15.3       Accuracy(%)           99.9
   32 ng/mL        31.1           35.8           29.6           32.8           28.0       Average (ng/mL)       31.7
                   30.8           29.9           31.8           33.0           32.8       Standard Deviation     1.9
                   31.6           30.9           29.5           35.7           31.2       C ofV (%)              6.2
                   31.0           34.2           31.8           30.6           31.7       Accuracy(%)          101.0
   64ng/mL         65.9           64.6           64.4           64.8           67.8       Average (ng/mL)       64.8
                   67.4           62.9           62.4           60.7           57.2       Standard Deviation     3.1
                   68.9           64.2           62.1           64.0           64.7       C ofV (%)              4.8
                   63.2           64.2           66.8           67.7           71.1       Accuracy(%)           98.8
  128 ng/mL       128.9          124.5          126.4          125.3          122.8       Average (ng/mL)      127.1
                  129.7          135.7          128.3          125.9          128.7       Standard Deviation     4.7
                  125.5          123.3          127.2          127.7          135.4       C ofV (%)              3.7
                  121.3          121.8          137.8          121.4          124.1       Accuracy(%)          100.7




                              Example 4                                      35                                 Example 5

                                                                                              Accuracy of LC-MS/MS Vitamin D Assay
              Assay Reportable Range and Linearity
                                                                                     The stock solutions of 250HD 2 and 25HD 3 were quanti-
    To establish the linearity of the vitamin D metabolite LC-               40   fled based upon the absorbance of the concentrated (10-50
 MS/MS assay, a MultiProbe automated liquid handler robot                         µg/mL) stock solutions in the ultraviolet spectrum. The cis-
 independently constructed two standard curves by serially                        triene chromophore present in all vitamin D compounds has a
 diluting a stock solution containing 128 ng/mL 250HD 2 and                       peak absorbance of 264 nm, which is dependent upon the
 128 ng/mL 250HD 3 in 250HD with a solution of5% Bovine                           analyte concentration. The molar extinction coefficient of
 Serum Albumin Fraction V dissolved in 0.01M PBS. The                        45   18.3 mM- 1 cm- 1 was determined using purified, dessicated
 standard curve samples were analyzed using the LC-MS/MS                          ergocalciferol and cholecalciferol and was used to determine
 protocols described in Example 1. This process routinely                         the concentration of stock solutions for 250HD 2 and
 produced standard curves with R 2 values of0.99 or higher for                    250HD 3 •
 each analyte for the range of 4-128 ng/mL.                                          To determine the ability to recover vitamin D metabolites
                                                                             50   from spiked serum samples, three patient pools with known
    To determine whether patient samples can also be diluted                      levels of 250HD 2 , 250HD 3 were spiked with two levels of
 in a linear fashion, a total of eight samples were serially                      250HD 2 , 250HD 3 and both 250HD 2 and 250HD 3 together.
 diluted with 250HD diluent. Two samples were patient pools                       Each sample was extracted and run in duplicate using the
 (Medium and High Control Pools), three were patient                              LC-MS/MS protocols described in Example 1. The recovery
 samples with high 250HD 2 values and three were patient                     55   was calculated by dividing the expected result by the
 samples with high 250HD 3 values. All samples were ana-                          observed result.
 lyzed using the LC-MS/MS protocols described in Example
 1. As shown in FIG. 1 and FIG. 2, each sample diluted in a                                                      TABLES
 linear fashion (R2 >0.98), demonstrating the linear range of
                                                                                                     Recovery of25-hydroxylated vitamin D
 the assay.                                                                  60
                                                                                                       metabolites from spiked samples.
    Additionally, solutions of 250HD 2 and 25HOD 3 at 512
                                                                                                                                  250HD2      250HD 3
 ng/mL in 5% Bovine Serum Albumin Fraction V dissolved in                                                         250HD2 250HD 3     (%          (%
 0.01M PBS were prepared and then serially diluted to 8                                                           (ng/mL) (ng/mL) Recovery)   Recovery)
 ng/mL. Each sample was extracted and run in duplicate using                 65 Pool#!                                 58    51
 the LC-MS/MS protocols described in Example 1. As shown                        Pool#! + 20 ng/mL 250HD2               75    52        104
 in FIG. 3, each of these curves was linear (R2 >0.99).
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 18 of 21 PageID #: 2372


                                                                     US 8,101,427 B2
                                      19                                                                              20
                           TABLE 8-continued                                              The contents of the articles, patents, and patent applica-
                                                                                       tions, and all other documents and electronically available
                   Recovery of 25-hydroxylated vitamin D                               information mentioned or cited herein, are hereby incorpo-
                      metabolites from s12iked sam12les.
                                                                                       rated by reference in their entirety to the same extent as if each
                                                    250HD2            250HD 3     5    individual publication was specifically and individually indi-
                                    250HD2 250HD 3     (%                (%            cated to be incorporated by reference. Applicants reserve the
                                    (ng/mL) (ng/mL) Recovery)         Recovery)        right to physically incorporate into this application any and all
 Pool#!   + 20 ng/mL   250HD 3         52          68                   105            materials and information from any such articles, patents,
 Pool#!   + 20 ng/mL   of both         72          68        109        105            patent applications, or other physical and electronic docu-
 Pool#!   + 50 ng/mL   250HD 2        104          50        105                  10   ments.
 Pool#!   + 50 ng/mL   250HD 3         56         109                     93
                                                                                          The inventions illustratively described herein may suitably
 Pool#!   + 50 ng/mL   of both        104         110        104          92
 Pool#2                                53          47                                  be practiced in the absence of any element or elements, limi-
 Pool#2   + 20 ng/mL   250HD 2         76          51           97                     tation or limitations, not specifically disclosed herein. Thus,
 Pool#2   + 20 ng/mL   250HD 3         52          66                   101            for example, the terms "comprising", "including," "contain-
 Pool#2   + 20 ng/mL   of both         70          65        105        103
                                                                                  15   ing", etc. shall be read expansively and without limitation.
 Pool#2   + 50 ng/mL   250HD 2        107          53         96
 Pool#2   + 50 ng/mL   250HD 3         57         109                     88           Additionally, the terms and expressions employed herein
 Pool#2   + 50 ng/mL   of both        100         105        103          92           have been used as terms of description and not of limitation,
 Pool#3                                53          47                                  and there is no intention in the use of such terms and expres-
 Pool#3   + 20 ng/mL   250HD 2         69          44        106                       sions of excluding any equivalents of the features shown and
 Pool#3   + 20 ng/mL   250HD 3         55          75                     90
 Pool#3   + 20 ng/mL   of both         74          69         98          97      20   described or portions thereof, but it is recognized that various
 Pool#3   + 50 ng/mL   250HD 2         96          48        107                       modifications are possible within the scope of the invention
 Pool#3   + 50 ng/mL   250HD 3         53         114                     85           claimed. Thus, it should be understood that although the
 Pool#3   + 50 ng/mL   of both        105         113           98        85           present invention has been specifically disclosed by preferred
                                                                                       embodiments and optional features, modification and varia-
                                 Example 6                                        25   tion of the inventions embodied therein herein disclosed may
                                                                                       be resorted to by those skilled in the art, and that such modi-
                                                                                       fications and variations are considered to be within the scope
          Comparison LC-MS/MS Vitamin D Metabolite
                                                                                       of this invention.
                  Assay and RIA Procedures
                                                                                          The invention has been described broadly and generically
                                                                                  30   herein. Each of the narrower species and subgeneric group-
    A total of 1,057 patient samples were assayed using the                            ings falling within the generic disclosure also form part of the
 LC-MS/MS methods described in Example 1 and a vitamin D                               invention. This includes the generic description of the inven-
 radioimmunoassay commercially available from DiaSorin.                                tion with a proviso or negative limitation removing any sub-
 FIG. 4 shows the correlation between detection of total                               ject matter from the genus, regardless of whether or not the
 25-hydroxyvitamin Dusing the LC-MS/MS assay and a com-                           35   excised material is specifically recited herein.
 mercially available radioimmunoassay kit; the R 2 value was                              Other embodiments are within the following claims. In
 0.5082 with a slope of0.9684.                                                         addition, where features or aspects of the invention are
                                                                                       described in terms ofMarkush groups, those skilled in the art
                                 Example 7
                                                                                       will recognize that the invention is also thereby described in
                                                                                  40   terms of any individual member or subgroup of members of
                Selectivity of the LC-MS/MS Assay
                                                                                       the Markush group.
   Samples containing various commercially available vita-
                                                                                          That which is claimed is:
 min D metabolites and analogues at a concentration of 100
 ng/mL were prepared. The samples were extracted and run in                               1. A method for determining the amount of a vitamin D
 duplicate using the LC-MS/MS methods described in                                45   metabolite in a sample by tandem mass spectrometry, com-
 Example 1. None of the tested compounds exhibited detect-                             prising:
 able cross reactivity in the 250HD 2 and 250HD 3 assays.                                 (a) generating a protonated and dehydrated precursor ion
                                                                                             of said vitamin D metabolite;
                                    TABLE9                                                (b) generating one or more fragment ions of said precursor
                                                                                  50         ion; and
            Cross-Reactivity of the LC-MS/MS method with various                          (c) detecting the amount of one or more of said ions gen-
                    vitamin D analogues and metabolites.                                     erated in step (a) or (b) or both and relating the detected
                                                          Cross-       Cross-                ions to the amount of said vitamin D metabolite in said
                                       Compound         Reactivity   Reactivity              sample.
                                       Mass (Da)        (250HD2)     (250HD 3 )   55      2. The method of claim 1, wherein said sample is subjected
 25-Hydroxyvitamin D2                       412          (100%)         ND
                                                                                       to a purification step prior to ionization.
 (250HD2)                                                                                 3. The method of claim 2, wherein said purification step
 25-Hydroxyvitamin D 3                      400            ND         (100%)           comprises chromatography.
 (250HD 3 )                                                                               4. The method of claim 3, wherein said chromatography
 Internal Standard (6 D-250HD 3 )           406            ND           ND
 Vitamin D2 (Ergocalciferol)                396            ND           ND
                                                                                  60   comprises liquid chromatography.
 Vitamin D 3 (Cholecalciferol)              384            ND           ND                5. The method of claim 3, wherein said chromatography
 la,25(0HJoD2                               428            ND           ND             comprises high performance liquid chromatography (HPLC).
 la,25(0H)oD 3                              416            ND           ND                6. The method of claim 2, wherein said purification step
 25,26(0H)oD 3                              416            ND           ND
 la(OH)D2 (Doxercalciferol)                 412            ND           ND
                                                                                       comprises protein precipitation.
 la(OH)D 3 (Alfacalcidiol)                  400            ND           ND        65      7. The method of claim 6, wherein said purification step
                                                                                       does not include high turbulence liquid chromatography
                                                                                       (HTLC).
Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 19 of 21 PageID #: 2373


                                                        US 8,101,427 B2
                                21                                                                       22
   8. The method of claim 2, wherein said purification step                   15. The method of claim 14, wherein said purification step
 comprises chiral chromatography.                                          comprises chromatography.
    9. The method of claim 1, wherein said sample or said                     16. The method of claim 15, wherein said chromatography
 vitamin D metabolite is not subjected to gas-chromatography               comprises liquid chromatography.
 prior to said ionization step.                                               17. The method of claim 15, wherein said chromatography
                                                                           comprises high performance liquid chromatography (HPLC).
    10. The method of claim 1, wherein said vitamin D metabo-
                                                                              18. The method of claim 14, wherein said purification step
 lite is 25-hydroxyvitamin D 3 •                                           comprises protein precipitation and does not include high
    11. The method of claim 1, wherein said vitamin D metabo-              turbulence liquid chromatography.
 lite is 25-hydroxyvitamin D 2 .                                              19. The method of claim 13, wherein said sample or said
                                                                      10
    12. The method of claim 1, wherein said vitamin D metabo-              two or more vitamin D metabolites are not subjected to gas-
 lite is 1,25-dihydroxyvitamin D 2 .                                       chromatography prior to said ionization step.
    13. A method for determining the amounts of two or more                   20. The method of claim 13, wherein said vitamin D
 vitamin D metabolites in a sample in a single assay, said                 metabolites comprise 25-hydroxyvitamin D3 and 25-hydrox-
 method comprising:                                                   15   yvitamin D 2 .
     (a) ionizing two or more vitamin D metabolites to generate               21. The method of claim 13, wherein said two or more
        protonated and dehydrated precursor ions specific for              vitamin D metabolites comprise one or more vitamin D
        each of said two or more vitamin D metabolites;                    metabolites selected from the group consisting of25-hydrox-
     (b) generating one or more fragment ions of each of said              yvitamin D3 , 25-hydroxyvitamin D 2 , 1,25-dihydroxyvitamin
        precursor ions; and                                           20   D3 and 1,25-dihydroxyvitamin D 2 .
     (c) detecting the amount of one or more of said ions gen-                22. The method of claim 13, wherein said two or more
        erated in step (a) or (b) or both and relating the detected        vitamin D metabolites comprise 1,25-dihydroxyvitamin D3
        ions to the amounts of said two or more vitamin D                  and 1,25-dihydroxyvitamin D 2 .
        metabolites in said sample.                                           23. The method of claim 1, wherein said vitamin D metabo-
                                                                      25   lite is 1,25-dihydroxyvitamin D3.
    14. The method of claim 13, wherein said sample is sub-
 jected to a purification step prior to said ionization step.                                    *   *   *    *   *
      Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 20 of 21 PageID #: 2374

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                        Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       : January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ia Lee" should read --Gloria Kwang-Ia Lee--

         IN THE CLAIMS
         Claim 23, line 25 "D3" should read --Dr




                                                                                       Signed and Sealed this
                                                                                      Ninth Day of April, 2013



                                                                                                    Teresa Stanek Rea
                                                                            Acting Director of the United States Patent and Trademark Office
      Case 1:18-cv-01436-MN Document 72-4 Filed 09/25/19 Page 21 of 21 PageID #: 2375

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                        Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       : January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ia Lee" should read --Gloria Kwang-Ia Lee--

         IN THE CLAIMS
         Claim 23, Column 22, line 25 "D3" should read --Dr




         This certificate supersedes the Certificate of Correction issued April 9, 2013.




                                                                                      Signed and Sealed this
                                                                                    Thirtieth Day of April, 2013



                                                                                                    Teresa Stanek Rea
                                                                            Acting Director of the United States Patent and Trademark Office
